 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANNA MARIE ROSS and GARY D.                       No. 1:19-cv-01227-DAD-BAM
      ROSS,
12
                         Plaintiffs,
13                                                      ORDER GRANTING PARTIES’ JOINT
             v.                                         MOTION TO STAY
14
      C R BARD INC. and BARD                            (Doc. No. 27)
15    PERIPHERAL VASCULAR, INC.,
16                       Defendants.
17

18          Pending before the court is the parties’ joint motion to stay these proceedings while they

19   pursue settlement discussions. (Doc. No. 27.) Therein, the parties state that they “have been

20   engaging in serious settlement discussions” and “jointly move this Court for an order staying

21   discovery and pretrial deadlines and continuing the initial Scheduling Conference.” (Id. at 2.)

22          Good cause appearing, the court hereby grants the parties’ joint motion to stay.

23   Accordingly, all discovery and pretrial deadlines in this action are hereby stayed, and the initial

24   scheduling conference currently set for November 6, 2019 is hereby continued to February 6,

25   2020 at 09:00 AM in Courtroom 8 (BAM) before Magistrate Judge Barbara A. McAuliffe.

26   IT IS SO ORDERED.
27
        Dated:     October 23, 2019
28                                                      UNITED STATES DISTRICT JUDGE
                                                        1
